BLAND, P. J.
(after stating the facts). — 1. The points relied on for a reversal of the judgment are error of the court in refusing plaintiff’s instruction No. 1, and granting No. 2 for defendant. Plaintiff’s evidence shows that defendant guaranteed the automobile to require no labor to operate it, to be easily run and operated by a lady and to' be reliable in every way, and that defendant would make the machine satisfactory to plaintiff, or that it should be satisfactory to her. The court refused to instruct that if the machine was not satisfactory to plaintiff, she had a right to return it to the vendor and demand a return of the purchase price, and instructed that if the machine “was, or would have been, satisfactory to a reasonable person for the purpose for which it was sold,” she had no right to return it to the *636defendant. In other words, the court construed the stipulation in the contract, that the machine should be satisfactory to plaintiff, to mean that it should be satisfactory to a reasonable person for the purpose for which it was sold. Parties, under the law, are left free to make their own contracts. It is not a function of the courts to malee contracts for them or to modify or change their contracts. The duty of a court is to interpret contracts by giving due force and effect to all of their terms, Avhere it can be done, and to enforce them as made, and it is ordinarily- immaterial to the court Avhether the contract is wise or unwise, reasonable or unreasonable, or the bargain a hard one. Such considerations furnish no ground or excuse for varying the terms of a contract or for a strained construction of it, for the purpose of relieving one of the parties of a hardship he has voluntarily taken upon himself. Contracts like the one under review, namely, to furnish an article satisfactory to the vendee, or to perform services satisfactory to an employer, have often been interpreted to mean what they say, that is, that the article furnished must be satisfactory to the vendee, or the services rendered satisfactory to the employer in order to show performance.’
In the case of McCormick v. Finch, 100 Mo. App. 641, 75 S. W. 373, Finch purchased of the McCormick Harvesting Machine Company, a corn binder, Avhich he agreed to take “if the machine gave satisfaction, and if not will not take it.” The machine was not satisfactory and Finch offered to return it. In a suit on a note given for the purchase price of the machine, the court instructed the jury defendant had the right, under his contract of purchase of said machine, to refuse to keep it and pay for it, if he was not satisfied with it, and the instruction was approved.
In Zaleski v. Clark, 44 Conn. 218, the facts Avere as follows: “The plaintiff, a sculptor, made a plaster bust of the deceased husband of the defendant, under an *637agreement that she was not to be bound to take it unless she was satisfied with it. When it was finished she was not satisfied with it and refused to accept it. In a suit for the price agreed it was found that the bust was a fine piece of work, a. correct copy of a photograph furnished by the defendant, and that it accurately portrayed the features of its subject; and that the only fault found with it was that it did not have the expression of the deceased when living, which was caused by no imperfection in the work but by the nature of the material.” Held, that the plaintiff was not entitled to recover. As the bust was to be satisfactory to the defendant, it was for her alone to determine whether it was so, and it was not enough that her dissatisfaction was unreasonable.
In Brown v. Foster, 113 Mass. 136, plaintiff agreed to make defendant a satisfactory suit of clothes. Defendant returned the delivered suit as unsatisfactory. Held, on an action for the price, the suit could not be maintained. At pages 138-9 the court commenting on the instruction said: “If the plaintiff saw fit to do work upon articles for the defendant and to furnish materials therefor, contracting that the articles when manufactured should be satisfactory to the defendant, he can recover only upon the contract as it was made; and even if the articles furnished hy him were such that the other party ought to have been satisfied with thepi, it was yet in the power of the other to reject them as unsatisfactory. It is not for any one else to decide whether a refusal to accept is or is not reasonable, when the contract permits the defendant to decide himself whether the articles furnished are to his satisfaction.”
In Reeves & Co. v. Chandler, 113 Ill. App. 167, a contract was made for the purchase of a threshing outfit which gave to the purchaser the right to reject the same if, upon examination, itwas not “satisfactory;” held, the purchaser had the absolute right to reject the outfit and that his reasons for doing so could not be investigated.
*638A contract to render satisfactory services was held, in Kendall v. West, 196 Ill. 221, to mean satisfactory to the employer and that the employer, if dissatisfied, might discharge the employee for any reason which he might deem sufficient.
In Seeley v. Welles, 120 Pa. St. 69, suit was for the purchase price of an Osborne reaper and binder. Defendant testified that he was to try the machine and if it worked to suit him and he could use it satisfactorily on his land, of which he was to be the judge, he was to take it upon the terms agreed upon; that upon the trial it was not satisfactory and he returned it. The court held that though the defendant’s objections to the machine may have been ill-founded, or unreasonable in the opinion of others, yet if they were made in good faith he had the right, if his testimony was believed, to reject the machine.
In Goodrich v. Nortwick, 43 Ill. 445, it was held: “Where a party purchased of another a fanning- mill, with an agreement, that he might return it within thirty days if it did not suit him, he became the sole judge under the contract, as to whether it suited. That question did not depend upon the opinion or judgment of others.”
“In Singerly v. Thayer, 108 Pa. St. 291, the facts were as follows: “A. being engaged in erecting a high building, B. proposed in writing to him to put in a patent passenger elevator, of novel construction, ‘warranted satisfactory in every respect,’ and A. accepted the offer. When the elevator was substantially erected, but before final completion and adjustment, and before it was tendered by B. as completed, A. requested permission to use it in the work of completion of the building. After such use for about two months, A. alleged that it was not satisfactory to him, and after notice to B. to take it out at once, A. dismantled the elevator and machinery-connected therewith, and stored the same. In an action by B. against A., in which the narr. averred that A. pre*639vented tthe completion of the work, the court below charged the jury that if they were of opinion, under the evidence that the elevator was reasonably fit for the purpose for which it was intended, and that the defendant ought to have been satisfied with it, the verdict might be for the plaintiff. The jury found for the plaintiff. Held to be error. The proposal being made to A. the fair inference was that the elevator was to be satisfactory to him, and while it could not be rejected for mere caprice, yet a bona fide objection by him to its working was a sufficient defence to the action.”
In Koehler v. Buhl, 94 Mich. 496, it was held: “Where a person contracts to do work to the satisfaction of her employer, the employer is the judge, and the question of the reasonableness of his judgment is not for the jury.” The Supreme Court of Minnesota, in the case of Frary v. American Rubber Co., 52 Minn. 264, made the same ruling on a similar contract, as also did the Supreme Court of Missouri in the case of Blaine v. Knapp & Co., 140 Mo. 241.
In Butler v. Winona Mill Co., 28 Minn. 205, the court held: “Under a special contract of employment, by which it was left to the defendant to determine and fix the plaintiff’s compensation, after the services were performed, at such price and amount as, under all the •circumstances, the defendant should consider right and proper, the defendant having determined and fixed the amount pursuant to the contract; Held, 1. That in the absence of fraud or bad faith, the amount so fixed is the measure of the compensation to which the plaintiff is entitled.”
In Cann v. Rector, Wardens, etc., 111 Mo. App. 1. c. 191, we held, Judge Goode writing the opinion, that a stipulation in a contract, that “the party for whom work is to be done or to whom an article is to be furnished, may reject the work or the article unless it is satisfactory to him, gives that party the right to reject it as *640unsatisfactory in any respect, if he acts in good faith.”
In Mullally v. Greenwood, 127 Mo. 138, 29 S. W. 1001, Burgess, J., reviews the cases and on pages 146-7, says:
“Most of the cases in which it has been held, that the purchaser is to be satisfied and is the sole judge of the article to be furnished, are cases involving articles of fancy, taste; then such article may be arbitrarily rejected as unsatisfactory. Thus where the plaintiff contracted to make the defendant a satisfactory suit of clothes, and defendant returned the suit because unsatisfactory, it was held that an action for the price could not be maintained. . . .
“There are other cases which do not pertain to articles of taste or fancy which hold that it is a matter of contract, and that if the parties by contract agree that the article sold, or the services rendered, are warranted ‘or agreed’ to give satisfaction, the purchaser or master is vested with full power to determine whether the article or the work is satisfactory; and the reasonableness of the grounds of dissatisfaction can not be inquired into by the court in an action by the vender for the purchase money, or in an action by the servant for damages for his discharge.” This case was followed by the Supreme Court in the case of Berthold v. St. Louis Electric Con. Co., 165 Mo. 280, where in a contract to deliver telephone poles it was provided the delivery should progress to the satisfaction of defendant, it was held, after a part performance of the contract, that plaintiff could not arbitrarily terminate it.
Graves, Chief Justice, in Wood Reaping & Mowing Machine Co. v. Smith, 50 Mich. 565, at pages 569-70 said :
“The cases where the parties provide that the promisor is to be satisfied, br to that effect, are of two classes; and whether the particular case at any time falls within the one or the other must depend on the special cir*641cumstances and the question must be one of construction.
“In the one class the right of decision is completely reserved to the promisor and without being liable to disclose reasons or account for his course, and a right to inquire into the grounds of his action and overhaul his determination is absolutely excluded from the promisee and from all tribunals. It is sufficient for the result that he willed it. The law regards the parties as competent to contract in that manner, and if the facts are sufficient to show that they did so, their stipulation is the law of the case. The promisee is excluded from setting up any claim for remuneration, and is likewise debarred from questioning the grounds of decision on the part of the promisor, or the fitness or propriety of the decision itself.' The cases of this class are generally such as involve the feelings, taste or sensibility of the promisor, and not those gross considerations of operative fitness or mechanical utility which are capable of being seen and appreciated by others. But this is not always so. It sometimes happens that the right is fully reserved where it is the chief ground, if not the only one, that the party is determined to preserve an unqualified option, and is not willing to leave his freedom of choice exposed to any contention or subject to any contingency. He is resolved to permit no right in any one else to judge for him or to pass on the wisdom or unwisdom, the justice or injustice of his action. Such is his will. He will not enter into any bargain except upon the condition of reserving the power to do what others might regard as unreasonable.”
Plaintiff’s evidence shows she wanted an automobile that she could operate and run without manual labor; that she had some acquaintance with automobiles and had seen most of the machines on exhibition at the World’s Pair; that defendant’s superintendent assured *642her a lady could operate defendant’s cars without trouble or manual labor, and stipulated the machine should be satisfactory to her. An automobile is not a work of art, nor a machine about which there can be any very peculiar fancy or taste but it is not a common, gross thing, like a road-wagon or an ox-cart. It is a complicated machine and cannot be safely run by an inexperienced person and is not ordinarily run by a lady chauffeur. Defendant’s superintendent assured plaintiff that she could run its automobiles and expressly stipulated that the one furnished her should be satisfactory. In these circumstances, it seems to us the case comes within the class where the right of decision as to whether or not the article furnished is satisfactory, was reserved for the plaintiff and we conclude that the court erred in refusing to grant plaintiff’s instruction No. T, and in giving No. 2 for defendant.
2. The following is stated in the petition:
“For cause of action, plaintiff states that on or about the-day of July, A. D. 1904, she purchased from the defendants a certain Grout automobile car and paid to the defendants therefor the sum of seven hundred dollars ($700); that at the time plaintiff purchased from defendant said car and paid therefor, and as part of the contract of the sale of said car by defendants to plaintiff, defendants represented to and. agreed with plaintiff that said car could be operated with ease by a lady; that no manual labor was required in the operation of said car and that said car should be perfectly satisfactory to the plaintiff.
“Plaintiff further states than on or about the-day of July, 1904, defendants delivered a Grout automobile car to the plaintiff, in pursuance of her said contract of purchase; that said car could not be operated by a lady and could not be operated without great manual labor and was not satisfactory to the plaintiff; that later on, and on or about the twenty-first day of Sep*643tember, 1904, defendants delivered to plaintiff another Grout automobile car in exchange for said car at first delivered plaintiff; that said last car delivered to plaintiff as aforesaid, on or about the twenty-first day of September, 1904, cannot be operated by a lady and cannot be operated without great manual labor and is not now, and at no time has been, satisfactory to the plaintiff.”
Defendant contends that the statement, in respect to the exchange of the first for the second machine, is a separate and distinct count, — a separate and distinct statement of a cause of action — and the one on which plaintiff must reply to recover, and as it fails to allege the second machine was 'delivered under a guarantee that it should be satisfactory to plaintiff, no cause of action is stated in the petition. It is not, in terms, alleged that the first machine was bartered for the second, nor will a proper construction of the petition authorize the inference that plaintiff exchanged or traded the first for the second machine. The petition should be construed as a whole, not in parts or by piecemeal. When construed as a whole, it states and was intended to state, in substance, that defendant sold plaintiff an automobile, which it guaranteed would be satisfactory to her, and in pursuance of the contract delivered a machine, which proved to be unsatisfactory and, on being notified, defendant took the machine back and delivered plaintiff a second one in lieu of the first, not in exchange for it but to take its place and fill the warranty defendant had made; in other words, that the second machine was delivered in pursuance of and to comply with the original contract of sale and not under a new contract for the exchange of one machine for another of the same pattern.
3. It is further contended that plaintiff’s own evidence conclusively shows she waived her right to recind the contract. This position is also taken here for the first time. On the trial a correct instruction was *644given at the request of defendant, submitting the question of waiver to the jury, and Ave do not think the evidence of plaintiff is at all conclusive that she by her conduct waived her right to rescind the contract.
4. Defendant insists that the evidence fails to show the machine was actually tendered to defendant, or was so tendered that nothing on its part was necessary but to signify its acceptance or rejection. Plaintiff testified that at her request, defendant’s agents made repeated efforts to repair the machine and make it satisfactory, “but they could not do it,” and she finally sent it back, turned it over to the company at the World’s Fair grounds. This evidence shows she not only tendered the machine to defendant, but actually turned it over and delivered it to defendant.
For error in giving and refusing instructions, the judgment is reversed and the cause remanded.
All concur.